Citation Nr: 1235572	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  05-35 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for hypertension secondary to diabetes mellitus, type II.

2. Entitlement to service connection for proteinuria with decrease in renal function secondary to diabetes mellitus, type II.

3. Entitlement to service connection for erectile dysfunction secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1969. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2005 by the Department of Veterans Affairs (VA) Chicago, Illinois, Regional Office (RO).


FINDINGS OF FACT

1. The VA received notification from the Veteran's accredited representative in September 2012 indicating that the Veteran wished to withdraw his claim of entitlement to service connection for hypertension secondary to diabetes mellitus, type II.  The Board received this notification prior to the promulgation of a decision.

2. The VA received notification from the Veteran's accredited representative in September 2012 indicating that the Veteran wished to withdraw his claim of entitlement to service connection for proteinuria with decrease in renal function secondary to diabetes mellitus, type II.  The Board received this notification prior to the promulgation of a decision.

3. The VA received notification from the Veteran's accredited representative in September 2012 indicating that the Veteran wished to withdraw his claim of entitlement to service connection for erectile dysfunction secondary to diabetes mellitus, type II.  The Board received this notification prior to the promulgation of a decision.


CONCLUSION OF LAW

1. The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for hypertension secondary to diabetes mellitus, type II, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).

2. The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for proteinuria with decrease in renal function secondary to diabetes mellitus, type II, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).

3. The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for erectile dysfunction secondary to diabetes mellitus, type II, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The VA subsequently received a signed statement from the Veteran's representative in September 2012 indicating that the Veteran no longer desire to pursue his appeal.   This is sufficient to withdraw the issues on appeal.  38 C.F.R. § 20.204(b), (c).  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  38 C.F.R. § 20.204(c).  Accordingly, the Board does not have jurisdiction to review any of the above-noted issues on appeal.


ORDER

The claim of service connection for hypertension secondary to diabetes mellitus, type II, is dismissed. 

The claim of service connection for a proteinuria with decrease in renal function secondary to diabetes mellitus, type II, is dismissed. 

The claim of service connection for a erectile dysfunction secondary to diabetes mellitus, type II, is dismissed. 




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


